Citation Nr: 1143157	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-10 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertensive vascular disorder, to include as secondary to service-connected disorders, such as diabetes mellitus, posttraumatic stress disorder, and arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In pertinent part, the November 2004 decision denied service connection for hypertension. 

This case was previously before the Board in November 2008 and February 2011 at which times the service connection claim at issue was remanded.  As will be discussed further herein, a review of the file reflects that there has been substantial compliance with the actions requested in those remands and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Veteran had requested a Board hearing which was scheduled for October 2007.  In September 2007, the Veteran elected to withdraw his Board hearing request.  


FINDINGS OF FACT

1.  The evidence is against a finding that currently diagnosed hypertension is etiologically related to the Veteran's period of active service (to include presumptively)

2.  The evidence is against a finding that hypertension was proximately due to, the result of, or chronically aggravated by a service-connected disorder.



CONCLUSION OF LAW

The criteria for the award of service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that with respect to the Veteran's service connection claim, the VCAA duty to notify was satisfied by letters sent to the Veteran in August 2004 and November 2008.  The letters addressed all required notice elements, and were sent prior and subsequent to the initial unfavorable decision issued by the agency of original jurisdiction (AOJ) in November 2004.  Specific notice as discussed in the Dingess case was provided to the Veteran in a May 2007 letter.  The RO readjudicated the claim on appeal in a Statement of the Case (SOC) issued in April 2005 and in Supplemental SOCs issued in April 2007, November 2009, and August 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, the Board finds that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here the file contains the Veteran's STRs and post-service private and VA medical records.  VA examinations were furnished in 2004, 2009 and 2011, all of which contain medical opinions relating to the service connection claim at issue, addressing both the theories of direct service incurrence and secondary service connection.  

In a brief presented October 2011, the Veteran's representative requested that the case be remanded for a third time to obtain an new medical opinion, alleging among other things, a violation of Stegall v. West, 11 Vet. App. 268 (1998).  The representative maintained that the directives of the Board's February 2011 Remand were not followed, maintaining that: (1) new VA records and an article relating to hypertension were not discussed in conjunction with the March 2011 VA examination; (2) other "positive" generic evidence obtained from medical textbooks and referenced in an October 2011 brief; and (3) the March 2011 examination failed to provide an etiology of the Veteran's hypertension.  

Having reviewed the 2011 remand, as well as the March 2011 VA examination report, the Board concludes that there was substantial compliance with the February 2011 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In the February 2011 Remand, the Board specifically requested that additional VA records and a medical article referenced by the Veteran's representative be obtained for and added to the file.  Those actions were completed.  Also requested was a VA examination; in conjunction with which it was requested that the examiner should discuss the Veteran's medical history, and the referenced medical article.  As an initial matter, the Board notes that the 2011 Board remand included no requirement or direction to the effect that additional VA medical records need specifically be reviewed in conjunction with examination.  Moreover, in this case the new VA records (dated to August 2011) provided no additional information pertinent to the claim, reflecting only continued treatment for a diagnosis of hypertension, a diagnosis already established in the record.  

The terms of the 2011 remand indicated that the VA examiner should review of a referenced medical article in conjunction with the examination.  A review of the 2011 VA examination report reflects that the examiner did not discuss the medical article.  However this fact is not a Stegall violation , as the Board's use of the word "should" as opposed to must in the 2011 remand, indicates that this was merely a recommendation as opposed to a mandatory requirement.  

With respect to the alleged failure to consider other "positive" evidence, such as obtained from medical textbooks and referenced in an October 2011.  As will be discussed herein, this generic evidence, which in not fact specific to the Veteran's claim and was added to the file well after the March 2011 VA examination, has been evaluated and assigned low probative value in this case, as will be further discussed herein.  

Finally, the representative alleges that the 2011 VA examination is "inadequate", as the examiner failed to identify the etiology of hypertension.  As provided under 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  Accordingly, the Board has no reservations that the examiner who conducted the 2011 examination was both fully qualified to do so and provided adequate medical opinions, even if the ultimate etiology of hypertension was not determined.  In this regard, the Board points out that the Veteran's representative herself references medical literature indicating that according to the Cecil Textbook of Medicine, 20th Edition, more than 95 percent of all cases of hypertension are "essential, primary, or idiopathic hypertension . . .of unknown cause."  

As there has been substantial compliance with all directed remand actions, further remand is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); See D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board). 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

In June 2004, the Veteran filed an original service connection claim for hypertension, claimed as secondary to diabetes mellitus. 

The STRs include an April 1966 enlistment examination report which revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 104/62 was made.  A discharge examination report of June 1963 also reflected that clinical evaluation of the lungs, chest and heart was normal and shows that a blood pressure reading of 114/78 was made.  The records are entirely negative for any complaints, findings or diagnosis relating to hypertension.

Private medical records of Dr. R.F. reveal that the Veteran was seen for a cardiac evaluation in March 2004.  At that time, it was noted that both diabetes and hyperlipidemia had recently been diagnosed and that the Veteran had experienced symptoms of chest pain and increased dyspnea on exertion during the past month.  A blood pressure reading of 130/80 was made.  The Veteran was seen for a follow-up in April 2004, at which time a blood pressure reading of 130/86 was made.  It was commented that during a stress test, the Veteran had a significant blood pressure increase and it was further observed that his resting blood pressure was 140/96.  Dr. R.F. indicated that the Veteran had borderline hypertension and was to be started on a daily dose of Altace, which it was noted would also provide cardio-protection for a diabetic. 

The file contains a June 2004 private medical statement of Dr. C.D., indicating that the Veteran was under her care for diabetes mellitus Type II, hyperlipidemia and hypertension.  A follow-up statement dated in April 2005, reflects that the Veteran continued to be treated for hypertension.

A VA examination was conducted in October 2004.  The Veteran have a history of diabetes, diagnosed 6 to 8 months previously; as well as a one-year history of hypertension.  On examination, blood pressure readings of 150/96; 150/96 and 150/98 were made.  The diagnoses included hypertension and an opinion was provided to the effect that this condition was not secondary to diabetes mellitus.  

The Veteran provided testimony at a hearing held at the RO in June 2006.  The Veteran indicted that hypertension was first diagnosed in 2004 and that both his private doctor (Dr. C.D.) and his VA treating sources had linked his hypertension to diabetes.  

In a medical statement provided by Dr. R.F. in January 2007, he indicated that the Veteran was a diabetic which also had hypertension and hyperlipidemia.  He noted that all medications for control of blood pressure and cholesterol were mandatory with diabetics.  The doctor opined that since diabetes was service-connected, treatment for hypertension and hyperlipidemia also needed to be considered service connected. 

A VA examination was conducted in October 2009 and the claims file was reviewed.  The Veteran gave a 10 year history of hypertension, as well as a long history of diabetes.  On examination, blood pressure readings of 140/80; 140/82 and 140/80 were made.  The VA examiner determined that the Veteran had a current diagnosis of essential hypertension and that hypertension was not secondary to the Veteran's diabetes mellitus.  The examiner explained that diabetes was diagnosed more or less within a few months of hypertension and noted that the Veteran never had any kidney abnormality, renal insufficiency or renal failure.  The examiner opined that in light of these facts, hypertension is not secondary to diabetes, and clarified that it is primarily of essential type.  The examiner also pointed out that atherosclerotic heart disease and neuropathy do not cause hypertension, nor does PTSD does not cause hypertension, adding that there was no known information stating that PTSD is causing his hypertension.  It was concluded that none of the service-connected conditions were causing the Veteran's hypertension. 

The examiner also mentioned that the January 2007 medical statement of Dr. R.F. had been reviewed, and explained that the mere fact that medication was required to control hypertension and keep the Veteran healthy, did not mean that the condition was service-connected, contrary to the opinion of Dr. R.F.  The examiner concluded that the Veteran had essential hypertension, which was not secondary to or aggravated by any service-connected condition and was not related to military service.  

Most recently, a VA examination was conducted in March 2011, and the report reflects review of the claims file and previous VA examination report.  The Veteran reported that hypertension was diagnosed 10 years previously and that he was put on medication; he reported that diabetes had also been diagnosed 10 years previously.  On examination, blood pressure readings of 114/80; 110/74 and 110/70 were made.  Essential hypertension, under very good control on medications was diagnosed.  The examiner opined that the Veteran's essential hypertension was not at least as likely as not due to or aggravated by his military service or service connected disorders (specifically identified as diabetes, PTSD and atherosclerotic heart disease).  It was further explained that: PTSD and diabetes were not related to hypertension; hypertension did not cause diabetes or PTSD; and that PTSD did not cause hypertension.  

In a January 2011 hearing presentation, the Veteran's representative mentioned an article entitled "Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey" by Kibler et al; the abstract of this article is found at http://www.ncbi.nlm.nih.gov/pubmed/19064371, indicating that it contained evidence in support of the claim.  That article is on file and in essence, the authors of the article maintain that study results suggest that a history of PTSD is associated with greater rates of hypertension, as compared with depression in the absence of PTSD, or no mental illness.  

The file contains VA medical records dated from 2005 to August 2011, reflecting continued treatment for hypertension during that time.  The records so not contain any information or opinion addressing the etiology of the condition.  

In an informal hearing presentation presented in October 2011, the Veteran's representative referenced information found in medical textbooks, to the effect that diabetes may be a factor in the development of hypertension and that hypertension was twice as common in diabetics as in the general population.  

Analysis

The Veteran maintains that service connection is warranted for hypertension.  His primary contention is that hypertension is secondarily related to one or more service-connected conditions including: diabetes, PTSD and/or arteriosclerotic heart disease.  

Where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  The Veteran has specifically maintained that service connection is warranted for hypertension as secondary to a service-connected condition, by virtue of causation or aggravation.  He has not contended and the evidence does not establish or even suggest that his hypertension had its onset during service or within the first post-service year, or that it is otherwise etiologically related to his period of service.  Therefore, the theory of direct service connection need not be addressed further.  Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service- connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

With respect to Wallin element (1), evidence of current disability, VA medical records establish that hypertension was diagnosed as early as 2004, with diagnoses of both hypertension and essential hypertension subsequently made.  Wallin element (1) is accordingly satisfied.  With respect to Wallin element (2), service-connected disability, the Veteran is service-connected for diabetes mellitus, PTSD, and arteriosclerotic heart disease.  Wallin element (2) is accordingly satisfied. 

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Wallin analysis. 

With respect to the theories of both direct and secondary service incurrence, the file contains no less than three VA medical opinions (October 2004, October 2009, and March 2011) to the collective effect that the Veteran's manifested hypertension was not incurred in service; is not etiologically related to service; and is not secondary to any service-connected disorder, by virtue of causation or aggravation.  As the conclusions made by the VA examiners were based on review of medical literature, the Veteran's medical history and clinical records and findings, as well on clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In addition, the Veteran has not provided any competent lay or medical evidence rebutting these opinions or otherwise diminishing their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reaching the aforementioned determination, the Board acknowledges the January 2007 medical statement and opinion of Dr. R.F. indicating that the Veteran was a diabetic, who also had hypertension and hyperlipidemia and noting that all medications for control of blood pressure and cholesterol were mandatory with diabetics.  The doctor opined that since diabetes was service-connected, treatment for hypertension and hyperlipidemia also needed to be considered service connected.  In the first instance, the fact that the Veteran has several co-existing medical conditions, some service-connected and some not, but all of which require medical treatment does not compel the conclusion that all conditions must therefore be service connection.  Dr. R.F.'s opinion failed to address the applicable standard for establishing service connection on a secondary basis; i.e. whether a secondary relationship exists between claimed hypertension and service-connected diabetes by virtue of causation or aggravation, and therefore that opinion is of low probative value as it does not address the critical inquiry in the case. 

In hearing testimony provided in 2006, the Veteran indicted that both his private doctor (Dr. C.D.) and his VA treating sources had linked his hypertension to diabetes.  At the outset, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a lay person's statement about what a physician (or other competent medical provider) told him or her, i.e., "hearsay medical evidence," cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinettev. Brown, 8 Vet. App. 69 (1995).  Although hearsay is not impermissible evidence in service connection claims, the Veteran's statement in entirely unsubstantiated by copious VA medical records on file, as well as medical records and statements of Dr. C.D. (June 2004 and April 2005) none of which even contain a suggestion that hypertension was etiologically related to diabetes.  See Del Rosario v. Peake, 22 Vet. App. 399, 407 -08 (2009); Flynn v. Brown, 6 Vet. App. 500, 504 (1994) (explaining that although the Federal Rules of evidence concerning hearsay do not apply to VA proceedings, the Board may maintain "'reasonable bounds of relevancy and materiality'" (citing 38 C.F.R. § 20.700(c)). 

The Board also notes that the evidence offered in support of the claim includes the Veteran's lay opinion and medical research, in the form of an article entitled "Hypertension in Relation to Posttraumatic Stress Disorder and Depression in the US National Comorbidity Survey" by Kibler et al; in which the authors of the article maintain that study results suggest that a history of PTSD is associated with greater rates of hypertension, as compared with depression in the absence of PTSD, or no mental illness.  

With respect to medical treatise evidence such as that contained in the above article and the medical textbook referenced in the October 2011 brief of the Veteran's representative, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the medical article does not specifically pertain to the Veteran's case - nor was he was not a participant in any study referenced therein, it is not accompanied by any supporting medical opinion, and the most probative clinical evidence and opinions on record relating to the Veteran's specific case are unfavorable.  Accordingly, the medical treatise evidence as well as the information referenced from various medical textbooks is of low probative value and is insufficient to establish the required medical nexus element, to link hypertension to any service-connected disorder particularly in light of overwhelming probative clinical evidence on file relating to the contrary, relating to the Veteran's specific case.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

To the extent that the Veteran himself asserts he suffers from an hypertension secondary to a service-connected disorder, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history as occurred in service and after service, there is no indication that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link his claimed hypertension on a secondary basis to a service-connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hypertension.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


